Citation Nr: 1145935	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent (excluding period(s) of temporary total evaluation(s)) for service-connected right knee patellofemoral syndrome (hereinafter, "right knee disorder").


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from November 2001 to April 2002.  Further, the record reflects she had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which established service connection for the right knee disorder and assigned an initial rating of 10 percent, effective from August 10, 2005.  The Veteran appealed contending that a higher rating was warranted.  She did not disagree with the effective date assigned following the establishment of service connection.

The RO in Nashville, Tennessee, currently has jurisdiction over the Veteran's VA claims folder.

By a March 2011 decision review officer decision, a temporary total evaluation was assigned for the service-connected right knee disorder effective from June 28, 2010, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from August 1, 2010.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that at the June 2011 hearing the issue of entitlement to service connection for a back disorder, to include as secondary to the service-connected right knee disorder, was raised.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that additional development is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded a VA medical examination of her right knee in May 2006.  However, as it has been more than 5 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  In fact, the Veteran indicated at her June 2011 hearing that the symptomatology of this disability had increased since the examination.  Moreover, such a contention is supported by the fact that she underwent surgery on the right knee in June 2010.  No evidence appears to be of record since the time of this surgery to document what affect, if any, the procedure had upon the right knee.  

The Board also notes that at her June 2011 hearing, the Veteran testified that she experienced right knee instability, and that this was the basis for her surgery.  However, at the time of the May 2006 VA medical examination it was found that there was no medial or lateral instability.  As such, it further supports a finding that the right knee has increased in severity.  Moreover, General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.  In short, it appears the Veteran may be entitled to such separate rating(s).  Nevertheless, the extent of the instability, as well as the current limitation of motion, is not clear from the evidence of record.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, as detailed above, the Board has determined the evidence of record supports such an assertion, but the full extent of the current symptomatology is not clear from the record.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability for her service-connected right knee disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

As an additional matter, the Board notes that the Veteran testified at her hearing how her service-connected right knee disorder had caused occupational impairment.  Therefore, it appears she has raised a claim of consideration for an extraschedular rating based upon marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  Further, she also indicated that she was not currently employed at the time of the June 2011 hearing.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Board finds that a TDIU claim has been raised by the record, and should be considered as part of future adjudication(s) of this case. 

The Board further finds that any outstanding treatment records since the time of the June 2010 right knee surgery should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her right knee since June 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected right knee disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  The examiner should also comment upon any instability of the right knee and the extent thereof, if any.  Finally, the examiner should comment upon the affect the service-connected right knee disorder has upon the Veteran's employability.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of whether separate rating(s) are warranted based upon limitation of motion and recurrent instability pursuant to VAOPCPREC 23-97 and 9-98.  In addition, the decision should reflect consideration of whether an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1) and/or TDIU pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



